UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

J ERMAIN E TERRELL MILLER,

Pl ' t'ff,
an” Case: 1:15-cv—00861 Jury Demand

. Assigned To : Unassigned
V' j Assign. Date: 6/9/2015

Description: Pro Se Gen. Civii (F Deck)
SUPREME COURT OF THE

UNITED STATES, et al.,

Defendants.

MEMORANDUM OPINION

Plaintiff, who is incarcerated at a correctional facility in Chambersburg, Pennsylvania,
alleges that defendants have violated rights protected under the Fifth, Seventh, Eighth and
Fourteenth Amendments to the United States Constitution. See Compl. 1]1] 3, 6. He claims to
have sent subpoenas to six of the defendants to ask “[f]0r their aid in [his] legal defense to [his]
innocence,” yet none of these defendants “contacted [him] to conﬁrm their stance with their
summoning.” Id. 1] 4. He further alleges that he received “a Writ of Certiorari package” in
response to the “formal letter [he sent] to the US. Supreme Court . . . [e]xplaining [his] legal
situation in full detail,” instead of the necessary “forms to commence [a] Civil Action against the
six rogue agencies,” id. 1] 5, he had requested. Generally, he contends that “the seven defendants
are guilty of wrongdoing by not answering a subpoena,” id. 1] 6, and for relief from “the cruel
injustive [sic] denials of government and the mental anguish [he] endured,” plaintiff demands an

“initial lump sum of 8 million dollars up front from each of the defendant” and other relief, id. 1]

7.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints ﬁled by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

L]

nmwmu w.wmrwgmmmyma“wmmmmammw... vwwv 

by lawyers. See Haines v. Kerner, 404 US. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claims being asserted, sufﬁcient

to prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine ofresjudicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff’ s complaint neither states the grounds upon which this court’s jurisdiction
depends nor a statement of a cognizable claim showing his entitlement to relief. As drafted, the
complaint does not comply with Rule 8(a). The Court will grant the application to proceed in

forma pauperis and dismiss the complaint. An Order is issued separately.

A I” l, 7 7
DATE: was, 20% 6% \ t/ a 1/ "
w / United States District Judge" \